Citation Nr: 1219604	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  07-37 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a disorder manifested by sexual dysfunction.  

3.  Entitlement to an initial evaluation greater than 10 percent for right lower extremity radiculopathy.

4.  Entitlement to an initial evaluation greater than 10 percent from January 5, 2005 and greater than 20 percent from March 10, 2008, for myofascial pain syndrome of the thoracolumbar spine.

5.  Entitlement to an initial compensable evaluation from January 5, 2005, and greater than 10 percent from October 28, 2005, for chronic headaches.

6.  Entitlement to an initial evaluation greater than 30 percent for right upper extremity (nondominant) radiculopathy, neuritis, and neuralgia.

7.  Entitlement to an initial rating greater than 20 percent for an acquired psychiatric disability, diagnosed as a somatoform disorder and claimed as depression and anxiety, and for an increased disability rating greater than 60 percent for an acquired psychiatric disorder, diagnosed as a depressive disorder, NOS, with a pain disorder with psychological features from November 26, 2007, to February 10, 2009.

8.  Entitlement to an effective date earlier than November 20, 2007, for total disability rating for compensation due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to August 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007, June 2009, May 2010, and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

Regarding the appeal that pertains to the appropriate evaluation for the Veteran's acquired psychiatric disability, the Board has reviewed the entire claims file and notes that the Veteran's original claim seeking service connection for an acquired psychiatric disability was submitted in January 2005 and from this date she has continued to prosecute her appeal.  Given the history discussed more extensively below, the Board has characterized the issue on appeal as it appears on the first page of this decision.

Following the Veteran's disagreement with the April 2011 rating decision assignment of January 12, 2009 as the effective date of the grant of TDIU, the RO issued a September 2011 rating decision that granted a November 20, 2007, effective date for the entitlement to TDIU.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability).  Therefore the issue remains before the Board.  

The issues of service connection for a disorder manifested by sexual dysfunction, referral for consideration of extraschedular entitlement to TDIU, and referral for consideration of extraschedular entitlement to disability evaluations for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  The evidence of record does not reflect a diagnosed fibromyalgia disorder.  

2.  At no point during the initial period on appeal did the Veteran's right lower extremity radiculopathy manifest with moderate incomplete paralysis of the external popliteal nerve.

3.  The Veteran's myofascial pain syndrome for thoracolumbar spine was manifested by subjective reports of pain and painful motion with forward flexion to 85 degrees at worse prior to June 14, 2007, when forward flexion was measured to 70 degrees, with subjective reports of pain and limitation with repetitive bending and no objective evidence of greater limitation of motion, ankylosis, muscle spasm, guarding, or vertebral fracture.  Impaired endurance, instability, incoordination, weakness, or effects of flare-ups in association with the Veteran's myofascial pain syndrome for thoracolumbar spine were not objectively shown. 

4.  The competent evidence shows that the Veteran's service-connected chronic headaches are manifested by weekly attacks that are prostrating at least half of the time; however, at no point during the initial rating period on appeal did the Veteran's headaches manifest with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability. 

5.  During the entire initial period on appeal, the Veteran's right upper extremity chronic radiculopathy, neuritis, and neuralgia manifested with moderate impairment associated with moderate incomplete paralysis of the radicular nerve groups.  

6.  From January 5, 2005 to November 30, 2006, the Veteran's acquired psychiatric disability was productive of occupational and social impairment with no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

7.  From November 30, 2006 to November 26, 2007, the Veteran's acquired psychiatric disability was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; impairment of short-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

8.  From November 26, 2007 to February 10, 2009, the Veteran's acquired psychiatric disability was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

9.  As of November 30, 2006, the Veteran was service-connected for an acquired psychiatric disability, evaluated as 50 percent disabling; chronic headaches, evaluated as 30 percent disabling; myofascial pain syndrome of the thoracolumbar spine, evaluated as 10 percent disabling, right lower extremity radiculopathy, evaluated as 10 percent disabling; and status-post residuals of C4-C5 anterior cervical spine diskectomy with allograft, fusion, and plating, evaluated as 10 percent disabling, with a combined disability rating of 80 percent.  

10.  The competent evidence shows that the Veteran's service-connected disabilities, alone or in combination, prevented her from securing and maintaining substantially gainful employment since November 30, 2006.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a fibromyalgia disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011). 

2.  The criteria for an initial disability rating greater than 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.124a, Diagnostic Code 8521 (2011).

3.  The schedular criteria for an initial rating greater than 10 percent for myofascial pain syndrome for thoracolumbar spine through June 14, 2007, have not been met; however the schedular criteria for a rating of 20 percent, but no higher, has been met as of June 14, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011). 

4.  The criteria for an initial rating of 30 percent, and no higher, for chronic headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.124a, Diagnostic Code 8100 (2011).

5.  The criteria are not met for an initial evaluation greater than 30 percent for chronic radiculopathy neuritis, and neuralgia of the right upper extremity.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8513 (2011).

6.  The Veteran met the schedular criteria for a rating of 30 percent, and no higher, from January 5, 2005, to November 30, 2006, for her acquired psychiatric disorder, and met the schedular criteria for a rating of 50 percent, and no higher, from November 30, 2006, to November 26, 2007, and met the schedular criteria for 70 percent, and no higher, from November 26, 2007, to February 10, 2009.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9433-9422 (2011).

7.  An effective date of November 30, 2006, for the grant of TDIU is warranted.  
38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  January 2005, September 2005, March 2006, February 2007, November 2007, December 2007, May 2008, June 2008, January 2009, and August 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  With the exception of the 2005 letters, these letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the January 2009 and August 2010 letters complied with this requirement. 

The Board observes that notwithstanding the boilerplate contentions, in the November 2006 claim and January 2009 statement that VA was obliged to inform the Veteran of negative evidence and of how to "counter" this evidence, the VCAA imposes no such duty, and the Board finds the duty to notify the Veteran in this case is satisfied.

The appeal for higher initial ratings for right lower extremity radiculopathy, myofascial pain syndrome of the thoracolumbar spine, chronic headaches, the right upper extremity chronic radiculopathy, neuritis, and neuralgia, and for an acquired psychiatric disability arises from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

The Veteran's earlier effective date appeal arises from her timely disagreements with the June 2009 and May 2010 rating decisions' assignment of November 26, 2007 and February 10, 2009 as the effective dates for the 60 percent disability rating and 100 disability rating, respectively, for the Veteran's acquired psychiatric disorder disability and from her timely disagreement with the April 2011 rating decision assignment of January 12, 2009 as the effective date of the grant of TDIU.  VCAA notice regarding the original service connection claims was furnished to the Veteran in January 2005, March 2006, and August 2010.  Courts have held that once service connection is granted the claim is substantiated and further appealable issues such as the effective date are "downstream" issues and therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is needed under VCAA.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The Veteran's December 2009 Social Security Administration (SSA) disability determination, and the medical records considered in making that decision, was obtained in September 2011.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in June 2005, June 2006, April 2008, February 2009, and July 2009, which was followed by an October 2009 addendum.  The Board notes that the examiners were provided with accurate histories, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  The Board finds the examinations to be sufficient and adequate for rating purposes. The Veteran did not report for a VA general medical examination, a VA gynecological examination, and a VA mental disorders examination scheduled in July 2011.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310(b) ).

The Veteran's service treatment records contain no complaint, treatment, or assessment of fibromyalgia.  While performing active duty for training with her Guard unit in November 2003, the Veteran experienced a motor vehicle accident.  

The Board's review of the private and VA treatment reports, before and after the November 2003 motor vehicle accident, find no reference to fibromyalgia until a July 2008 VA primary care evaluation.  The VA clinician noted in his assessment that while the Veteran had marked her trigger points on her back and neck, she had not indicated any tender spots to the elbows, sternum, or medial knees with were suggestive of fibromyalgia.  The clinician then assessed myofascial pain syndrome with chronic low back pain.  

Following a November 2008 VA primary care evaluation with the same VA clinician, the clinician assessed myofascial pain with trigger points in distributional pattern suggestive of fibromyalgia.  The same day in November 2008 the Veteran had a psychiatry outpatient evaluation.  The Veteran reported to that VA clinician that she had been diagnosed with fibromyalgia and requested a prescription for Lyrica; however, in the clinician's notes, the psychiatry clinician noted the Veteran came close to meeting the criteria under fibromyalgia, but she declined to prescribe Lyrica as the Veteran had not yet had an adequate trail of SSRI and other evaluations.  

In a January 2009 VA primary care evaluation, with the same VA clinician, the Veteran complained of the chronic associated with fibromyalgia and reported the injections in the trigger points had produced good results, though they wore off.  The VA clinician assessed myofascial pain associated with fibromyalgia and headaches.  

In February 2009, the Veteran was afforded a VA fibromyalgia examination.  The examiner interviewed the Veteran, conducted an objective examination, and reviewed the claims file, noting extensively the medical reports then of record.  The examiner noted where on her body the Veteran complained of pain, and where she did not.  The examiner observed that the terms myofascial pain syndrome and fibromyalgia are often used interchangeably, which is not correct.  Her symptoms were best described as myofascial pain syndrome, which was the pathology already service-connected.  The Veteran did not meet the diagnostic criteria for fibromyalgia, which affects the body bilaterally.  The examiner observed this was not the case with this Veteran.  

VA primary care evaluations dated after this VA examination do not list fibromyalgia as an ongoing problem and no other VA clinician made that assessment.  No private treatment report of record contains an assessment of fibromyalgia at any time.  

Although the December 2008 and January 2009 VA primary care clinician had used the term fibromyalgia in the assessments, the February 2009 VA examiner concluded that the Veteran had myofascial pain syndrome, and not fibromyalgia.  Plainly, the assessment of the February 2009 examiner was persuasive, as no VA clinician repeated that assessment after the date of the February 2009 VA fibromyalgia examination.  As such, the Board finds that the Veteran has not been assessed with fibromyalgia, though it had been considered.  As such, in the absence of proof of a present disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  Accordingly, service connection for fibromyalgia must be denied. 

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Higher Initial Ratings - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

In a recent decision, the Court of Appeals for Veterans Claims held that 38 C.F.R. 
§ 4.59 provided for the possibility of a rating based on painful motion of a joint, regardless of whether the disability in question was arthritis or not.  
Burton v. Shinseki, 25 Vet. App. 1 (2011).  In Burton, the CAVC found that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair.  Id., at 5.  Here, though, unlike in Burton, this is indeed being addressed but does not provide reason for increasing the ratings.

Right Lower Extremity Radiculopathy 

The Veteran's right lower extremity radiculopathy is rated under Diagnostic Code 5299-8521 for paralysis of the external popliteal nerve (common peroneal).  (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen). 

Under DC 8521, complete paralysis of the nerve with foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, extension of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, and anesthesia covering the entire dorsum of foot and toes warrants a 40 percent disability rating.  Severe incomplete paralysis of the nerve warrants a 30 percent disability rating.  Moderate incomplete paralysis of the nerve warrants a 20 percent disability rating.  Mild incomplete paralysis of the nerve warrants a 10 percent disability rating.  38 C.F.R. § 4.124a. 

After weighing all the lay and medical evidence, the Board finds that at no point during the initial rating period on appeal did the Veteran's right lower extremity radiculopathy manifest with moderate incomplete paralysis of the nerve.  The appeal is denied.    

The Board acknowledges the Veteran's many, many reports of shooting pain, that extended to the hip, the mid thigh, and then to the right heel over the entire appeal period.  In October 2004 she reported she could hardly walk or drive due to right lower extremity pain.  A June 2004 MRI of the lumbar spine was negative, though in a May 2005 private nerve conduction study, the clinician found mild chronic L5-S1 radiculopathy on the right side.  

The Veteran was afforded a VA spine examination in June 2005.  As well, she reported pain that radiated into the right hip and that she was always in pain.  She did not report the use of assistive devices.  The examiner noted her gait was contorted upon entrance into the examination room, though by her departure the gait was much smoother.  Her balance was steady and tone good.  There was no muscle atrophy.  There was also good coordination through the heel to toe walk and tandem walk.  The March 2006 orthopedic examination for the Veteran's Medical Evaluation Board (MEB) included the report that she had normal sensation to light touch in the lower extremities and could walk on her toes and heels.  Her gait there as well was normal, but observed to be slow.  The longtime private clinician Dr. G noted her report in March 2006 of pain shooting down to her right heel and assessed generalized weakness in the right lower extremity.  

In March 2007 the Veteran obtained in-patient VA treatment following a fall which the Veteran attributed to her right knee giving out.  During her in-patient stay, a nurse observed her dragging her right foot, though she walked with a steady gait.  Yet, in an April 2007 nerve conduction report, the clinician assessed normal right lower extremity and noted in the report that he could not find a neurologic source for her symptoms.  Her gait was also observed to be normal in a September 2007 VA primary care evaluation.

In April 2008 the Veteran was afforded a VA spine examination.  She reported pain down the right leg that was very sharp, and the sensation that her right leg locks.  She also reported instances when she could not get to a bathroom in a timely manner.  Her gait was uneven.  The examiner noted decreased sensation to monofilament on the right thigh, and poor muscle tone, though no atrophy.  Her heel to toe and tandem walk showed poor coordination.  The examiner noted that he could not give an opinion as to the extent of her right lower extremity radiculopathy because the Veteran gave incomplete effort in strength testing.  By the July 2009 VA joints examination, the Veteran reported the need for a cane whenever she walked due to her pain.  Yet in a private July 2009 evaluation, included in the Veteran's Social Security disability application documents, that evaluator found no atrophy in the lower extremities.  

In January 2011 she reported to VA clinicians that she used both a cane and a walker.  In May 2011 the Veteran was treated in-patient for intractable pain at VA.  The VA clinician who assessed her upon admission conducted a neurological review of systems; however he specifically considered the results unreliable.  While he observed she had a shuffling gait, used a cane, and would lift her right foot off the floor, he also noted that when distracted, she was able to perform the same tasks that she could not when she was also concentrating.  Later in her stay and prior to her discharge, another VA clinician observed her walking when the Veteran did not know she was being monitored, and the VA clinician noted she ambulated steady with her cane.  The Veteran did not report to a scheduled July 2011 VA spine examination.     

Although the Veteran does experience radiation of pain from the thoracolumbar spine through the right lower extremity, and has reported feeling numbness, and a locking sensation, and reported to the 2008 VA examiner that she has had sudden loss of bowel control, overall the evidence does not suggest moderate paralysis incomplete paralysis of the external popliteal nerve to warrant a 20 percent disability rating for any period of time on appeal.  The Veteran's neurological examinations were found to be normal (April 2007) with normal heel-toe walk and tandem walk.  As recently as July 2009 a private clinician noted no atrophy in the lower extremity.  Her gait was normal and steady when she was observed in May 2011.  While she reported to the 2008 VA spine examiner occasions of an inability to reach a bathroom in time, the Board observes that service connection was denied in the November 2008 rating decision for a disorder characterized by loss of bowel control as no pathology was ever determined.  Based upon these neurological findings and the recurring complaints of radiating pain, the Board finds that the Veteran's right lower extremity radiculopathy manifests mild but not moderate incomplete paralysis of the external popliteal nerve that warrants the 10 percent disability rating, but no higher.   

The Board finds that a preponderance of the evidence is against the claim for an initial rating greater than 10 percent for the service-connected right lower extremity radiculopathy.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Myofascial Pain Syndrome of Thoracolumbar Spine  

The Veteran's myofascial pain syndrome of the thoracolumbar spine was evaluated as 10 percent disabling from January 5, 2005, the date of claim, through March 10, 2008, and 20 percent disabling thereafter.  As discussed below, the Board finds that the criteria for a 20 percent disability evaluation, and no higher, was met on June 14, 2007, which constitutes a grant in this regard as this date is earlier than the March 10, 2008, finding by the RO.

Under DC 5237, a spinal disorder of the thoracolumbar spine, with or without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or there is muscle spasm, guarding, or localized tenderness but no resulting abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height. 

A 20 percent rating is for assignment where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher evaluation of 30 percent pertains exclusively to the cervical spine, which is not herein at issue. 

For assignment of a 40 percent evaluation, there is required to be a showing of forward flexion of the thoracolumbar spine being limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The 50 percent rating requires a showing of unfavorable ankylosis of the entire thoracolumbar spine and the 100 percent evaluation necessitates unfavorable ankylosis of the entire spine.  

The foregoing criteria are known as the general rating formula for the evaluation of spinal diseases and injuries.  38 C.F.R. § 4.71a, DC 5237. 

When assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. 

The Veteran has regularly reported pain in her low back following the November 2003 motor vehicle accident while on ACDUTRA.  In a private June 2004 evaluation, Dr. W. noted her description of the low back pain as very persistent.  The Veteran was very emotional describing the pain and the resulting limitations to her daily life.  A June 2004 private MRI of the lumbar spine was normal.  By January 2005 the Veteran underwent a discogram by Dr. G, who assessed degenerative changes as L5-S1.  

In June 2005 she was afforded a VA spine examination.  The content of the claims file was noted throughout the examination.  She reported low lumbar sacrum pain with radiation down the right hip joint.  She denied use of a brace, weight loss, and bladder or bowel dysfunction.  (The Board observes the Veteran is already service-connected for radiculopathy of the right lower extremity).  She reported intermittent falls as her right hip would give way.  She described the pain as 10/10 to 5/10 and that she was always in pain.  Flare-ups were secondary to activity, including sitting or standing.  She did not use assistive devices.  While she was able to attend to her ADL, she reported she was less active.  

The 2005 examiner noted her gait upon entering the examination room was contorted and appeared very antalgic; however, upon exiting the examination room, her gait was much smoother, though slow and favoring the right hip.  She requested a pillow due to her back pain and was often tearful during the examination, which the Board observes was noted by many, many clinicians, VA and private, over the years of treatment and evaluations in the claims file.  The examiner noted her range of motion failed to match her complained of pain and discomfort.  Her forward flexion was measured 0 to 85 degrees, extension was full at 0 to 30 degrees, lateral flexion was 0 to 25 degrees with right sided pain when bending to the right and the lateral rotation was measured at 0 to 25 degrees with no pain.  The examiner assessed range of motion as only slightly limited by complaints of pain, with no objective evidence of spasms or weakness.  The Veteran reported pain, fatigue, lack of endurance following repetitive use; however the examiner noted this report was not consistent with her flexibility.  There was no guarding or spinal contortions, though her left leg was one centimeter longer than the right.  The examiner also noted the Veteran carried a thick notebook that weighted about 10 to 15 pounds and she was able to bend to pick it off the floor.  The examiner found her range of motion very good for the entire spine with no objective evidence of impairment determined by the actual range of motion and no objective evidence of the fatigue, weakness, and lack of endurance reported by the Veteran.  The lumbar spine x-ray study taken in June 2005 did show minimal levoscioliosis, though the examiner noted there were no fractures, dislocations, or other abnormalities and disc spaces were well preserved.  The lumbar spine was essentially unremarkable.  The x-ray study of the thoracic spine was also found to be unremarkable.  In a July 2005 addendum opinion, the examiner noted again the Veteran's gait pattern and presentation were incongruent with the diagnostics and examination results.  

By March 2006, the Veteran was presented to a medical evaluation board (MEB) for the Guard.  The April 2006 narrative summary noted her complaints of pain as well as the normal lumbar spine MRI and the evoquivical lumbar disocgrams conducted in 2005 by Dr. G.  Range of motion testing resulted in measurements very similar to those noted in the 2005 VA spine examination, specifically extension 0 to 30, forward flexion 0 to 87, left lateral flexion 0 to 25, and right lateral flexion 0 to 25.  The MEB found that her range of motion was limited by pain.  

In a June 2006 statement the Veteran reported using a walker due to the lumbar pain, though the Board notes the it was unable to find a clinical evaluation by any private or VA clinician throughout the years of the appeal period in which that clinician recommended that she use a walker or provided her with one.  As well, she often appeared at examinations in a wheelchair or was seen by examiners using a wheeled walker (or a walking stick in April 2008 VA primary care evaluation), yet as recently as the July 2011 home visit by the fee-based occupational therapist, the therapist noted that while she reported needing a cane, she used one inconsistently, her home had three steps at the entrance, she walked about her home bare-foot, and she claimed VA had denied her a wheelchair.  The Board finds the Veteran's statements reporting a need for these assistive devices to be subjective evidence of her continual pain.  

As well, though her June 2006 statement reported she now had to wear Depends because of bowel and bladder difficulties, she regularly denied having bladder and bowel problems when evaluated by VA clinicians (see November 30, 2006, VA psychiatry consultation) and no treatment report of record included any clinician's assessment of the etiology of this bladder or bowel dysfunction.  

A June 14, 2007 physical therapy consultation include range of motion measurements for her lumbar spine.  Her flexion was to 70 degrees, with extension to 30 degrees, lateral flexion was to 20 degrees to the right and to 15 degrees to the left.  Lateral rotation was to 15 degrees to the right and to 15 degrees to the left.  The combined range of motion of the thoracolumbar spine was 165 degrees.  She also reported 3/10 pain while at rest, though the pain was 7/10 with activity.  A September 2007 VA primary care evaluation noted her gait was normal, that physical therapy had benefited her and she had been walking regularly, despite the pain.   

A fee-based physical therapy session on March 10, 2008 measured her lumbar spine range of motion as to 80 degrees flexion, to 70 degrees extension, 45 degrees right and left lateral flexion and to 20 degrees right and left lateral rotation.  

In April 2008 the Veteran was afforded a VA spine examination.  The examiner noted the March 2007 MRI of the lumbar spine was unremarkable.  The Veteran reported constant pain (7/10), in particular down the right leg (which the Board observes is already service-connected), and such pain that she has had episodes of incontinence.  The examiner observed that her gait was uneven with a posture bending forward, though her balance was steady with the use of a cane.  She sat uneasily in the interview, bending forward and back into the chair.  Her thoracolumbar spine range of motion was measured; however the examiner noted the range failed to match known pathology.  The Veteran demonstrated 0 to 50 degrees forward flexion, right lateral flexion to 20 degrees and left lateral flexion to 20 degrees; right lateral rotation to 10 degrees and left lateral rotation to 10 degrees. There was increased lordosis to the lumbar spine.  Yet, the examiner noted the Veteran was able to rise up from a soft chair and climb onto the examination table, which would indicate at least 56 degrees of forward flexion.  Range of motion was partially limited by complaints of pain, though there was no change in pain, evidence of fatigue, spasms, weakness, or lack of endurance following repetitive use.  The Veteran reported localized pain in the low back and significant pain on palpation of the thoracic spine.  Though there was guarding through the examination, the spinal contour was normal.  Addressing the Deluca factors, the examiner noted the initial range of motion documented subjective limitations with repeated use.  There was no clinical or objective evidence of additional limitation due to claimed flare-ups beyond the measured and reported ranges of motion.  A Thoracic spine x-ray was also unremarkable.  

The April 2008 VA examiner also conducted a digital rectal examination.  There was no leakage or stool noted on underwear, no stool around the rectum, anus sphincter tone was tight and no hemorrhoids or fissures were noted.  The assessment was low back strain, thoracic strain, and that the Veteran claimed bowel incontinence and urinary incontinence intermittently.  The examiner opined that as subjective complaints were not confirmed by objective findings, she could not assess what the Veteran claimed she experienced.  Overall, the diagnostics and physical examination were not consistent with the Veteran's subjective complaints and physical presentations.  

A March 2009 lumbar spine MRI study had no significant findings.  A June 2009 VA orthopedic consultation concluded with no assessments that could explain her constellations of symptoms.  The Veteran sought inpatient treatment for pain in May 2011.  Though her movements and behaviors were observed, no range of motions testing was documented, other than noting that her movements appeared to be grossly within normal range.  The Veteran did not report for July 2011 VA examinations.

The Social Security Administration (SSA) disability determination is of record and in December 2009, a SSA administrative law judge determined the Veteran was disabled under SSA regulations and cited her spine, specifically degenerative changes at the C4-C5 fusion.  Her thoracolumbar spine was not included in the list of disabling disorders.  

The Board finds that the 20 percent disability evaluation, but no higher, was warranted as of the June 14, 2007, physical therapy evaluation.  Being earlier than the March 10, 2008, date assigned by the RO, this constitutes a grant.  By the fee-based physical therapy consolation on June 14, 2007, the Veteran demonstrated flexion to 70 degrees, which sufficiently proximate the symptoms sufficient for a 20 percent disability evaluation.  As well, this range of motion remained somewhat steady through 2008, when her range of motion was measured to 80 degrees in the March 10, 2008 physical therapy session.  The Board has considered the Veterans' complaints of pain, which were well-reported in every clinical evaluation, private or VA.  The Veteran reported significant pain in every evaluation, regardless of the disorder being evaluated, to which she attributed her inability to perform a variety of tasks or to work, as part of her service-connected myofascial pain disorder, yet she was able to demonstrate ranges of motion with her thoracolumbar spine that were well within the 20 percent disability evaluation criteria.  At no time did the Veteran manifest favorable ankoylosis of the entire cervical spine to warrant 30 percent disability evaluation nor the 30 degree forward flexion of the thoracolumbar spine to warrant a 40 percent disability rating.   

For these reasons, the Board has found that a 20 percent disability evaluation was warranted from June 14, 2007, which constitutes a grant in that regard.  However, the Board finds that the criteria for the assignment of an increased schedular evaluation greater than 20 percent from June 14, 2007, for a myofascial pain syndrome of the thoracolumbar spine, have not been met.  As a preponderance of the evidence is against the Veteran's claim for increased schedular rating, the appeal for a higher disability rating must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Initial Rating for Chronic Headaches  

The Veteran seeks an initial compensable rating for chronic headaches to October 28, 2005, and a rating greater than 10 percent thereafter.  The Veteran's chronic headaches are rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board finds that an initial 30 percent disability rating to be warranted for the entire initial rating period on appeal.  The appeal in this regard is granted. 

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness." 

After a review of all the evidence in this case, lay and medical, the Board finds that the weight of the evidence shows a 30 percent disability rating is warranted for chronic headaches with characteristic prostrating attacks occurring on an average once a month over the last several months, though these reported headaches do not show the very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran has reported to many clinicians, VA and private, accounts of severe headaches that occur multiple times per week and require medication. 

The Veteran submitted her original claim in January 2005.  In the prior year, she reported to Dr. G. that she experienced headaches that required her to cease activities, though the private evaluation in August 2004 did not note their frequency.  These headaches were attributed to her cervical spine strain by her treating clinicians.  By March 2005, she reported she had had seven already that month and requested medication.  A May 2005 physical evaluation prepared for the Guard MEB noted she reported headaches with photophobia that lasted up to three days.  In June 2005 she described them as daily, starting in the back of her head and moving forward, and causing her to see white lights.  

A June 2005 CT scan of her brain was read as unremarkable.  In June 2005 the Veteran was afforded a VA spine examination.  She reported the migraine headaches were occurring every day, with photosensitivity and noise sensitivity, though incapacitating headaches occurred three to four times a week, such that she had to go to bed for up to three hours.  While a March 2006 behavioral health evaluation, also prepared for the MEB, noted she had had to reduce her school credits per semester because of her pain and headaches, an April 2006 evaluation noted she experienced relief from headaches after cervical spine blocks.  This relief was reported again in May 2006.  In her curriculum vita, of record, the Veteran completed her bachelor's degree in May 2006.

In June 2006 she was afforded another VA spine examination.  She now reported the severity of the headaches had increased to sometimes weekly, or two to three times a week.  The pain still radiated forward and she saw white spots.  She remained photo- and phono-sensitive with nausea during the headaches.  The headaches were now worsened with activity, so she would lie down for up to three hours.  In September 2006 she reported the headaches had decreased.

In November 2006 she had a neurology consultation.  She reported the headaches were now occurring two to three times a week.  The medications that were effective varied.  The she considered the headaches incapacitating.  The Veteran had another neurology consultation in February 2007.  The headaches were now described as occurring every day, all day, with blinding white light in the right eye.  The clinician assessed them as classic migraines and rebound headaches.  The Veteran's medication varied almost by the evaluation.  The VA clinician described the headaches as very difficult to treat, given her chronic pain status and her pain disorder.  

The Veteran had physical therapy intermittently in 2007, and so her descriptions of her headaches varied from every day to four times a week, to weeks without a headache.  See May through November 2007.  By November 2007 she reported she was continuing her graduate studies by taking her classes on the weekends.

While she described the headaches as occurring every two to three weeks while she had regular physical therapy (see January 2008 VA psychiatry), to the VA spine examiner in April 2008 the Veteran reported headaches four to five times per week, that were incapacitating and for which she sought a dark room for relief.  Consistently, she reported being sensitive to lights and smells during the migraines and occasionally experiencing nausea and vomiting.  The Veteran reported the headaches to the February 2009 VA fibromyalgia examiner as occurring with dizziness, though she did not indicate the frequency.  The Veteran reported that she still drove, though she would not when experiencing a migraine headache. 

The record does show frequent headaches that are at times prostrating; however, the record does not show any evidence of prolonged attacks or any severe economic inadaptability; therefore the 30 percent disability rating is warranted.  The Veteran's attacks could occur weekly, or several times in week, and the Veteran reported weeks when she did not experience them.  The duration of the headaches are not shown to be prolonged.  The Veteran's curriculum vita that she submitted to VA indicated she was employed as a residential assistant (RA) in university housing until August 2005, though the Board observes there are many, many statements of record in which the Veteran reported her last employment stopped in 2004.  She did complete her bachelor's degree by June 2006 and began graduate studies.  No lay or medical evidence of record shows prolonged attacks productive of severe economic inadaptability, such that a 50 percent rating for migraines is warranted, however.  Thus, the Board finds that the criteria for a 30 percent rating, and no higher, for chronic headaches have been met. 

The Board finds that an initial disability rating of 30 percent for the Veteran's headaches is warranted.  As such, the appeal is granted.  See generally 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.
Initial Rating for Chronic Radiculopathy, Neuritis, and Neuralgia of the Right Upper Extremity (non-dominant) 

The disability of chronic radiculopathy of the right upper extremity (the Veteran's non-dominant arm) is evaluated initially as 30 percent disabling from the November 2007 date of claim, under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8513, pertaining to impairment of all radicular nerve groups.

Diagnostic Code 8513, concerning impairment of all radicular groups, provides for a 20 percent rating for mild incomplete paralysis on the major (dominant) side and 20 percent on the minor (non-dominant) side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and, severe incomplete paralysis is rated 70 percent disabling on the major side and 60 percent on the minor side.  Complete paralysis of all radicular groups is rated 90 percent disabling on the major side and 80 percent on the minor side.

A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.

The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran is left hand dominant.  In a private assessment in June 2006, Dr. G noted the diagnosis of right upper extremity weakness and pain.  In a June 2006 VA examination afforded for her cervical spine, left shoulder and right ankle, the examiner noted her right upper extremity had normal sensation to monofilament.  In August 2006 she was afforded a fee-based electrodiagnositic consultation.  She reported a weak feeling in the right upper extremity and a giving way of the right upper extremity.  The fee-based examiner noted abundant pain behavior, symmetrical reflexes and normal spontaneous movements of the bilateral upper extremities.  The testing, EMG and nerve conduction study, concluded finding both upper extremities normal, in that there was no evidence of neuropathy, brachial plexopathy, cervical radiculopathy, or myopathy.   

By March 2007 the Veteran sought in-patient treatment for a fall.  VA physical therapy post-discharge noted her upper extremity range of motion was grossly limited.  The upper extremity strength was 4-/5, though limited by pain, and the grip was grossly decreased on the right.  However, an April 2007 VA clinician, following a neurology consultation that focused on her bilateral lower extremities, noted the August 2006 fee-based EMG/NCV that found both upper extremities normal.  In the August 2007 fee-based physical therapy session, the Veteran complained her arms felt weak and she would drop things and in November 2007 she reported that she had dropped a bin from her right hand.  

In her November 2007 statement/claim, the Veteran reported she could drive, but for short distances, that her right arm was worse than her left and that she would lose control on the right arm.  In the June 2008 evaluation by Dr. R, she reported again pain and numbness in the right arm.

In February 2009 the Veteran was afforded a VA fibromyalgia examination.  The examiner noted she had full range of motion for all extremities, and no visible muscle atrophy or loss of muscle tone, though muscle strength of the right upper extremities only measured 3/5.  Cranial nerves I - XII were grossly intact.  

In July 2009 she was afforded a VA joints examination for the right arm complaints.  The claims file was reviewed.  She reported consistent and worsening pain that radiated down the right arm from the neck.  The pain was a dull ache with a sense of burning and tingling with decreased sense of sensation down the entire right arm.  The pain was on the medial side of her right upper arm and down the lateral ulnar side of the right forearm and into her right ring and small fingers.  Flare-ups occurred with activity, especially when trying to lift more than 5 pounds.  She also reported weakness in the right upper arm down through to the right ring and small fingers.  She denied swelling, redness or heat.  The pain interfered with her ability to perform her activities of daily living (ADL) and occupational and recreational activities.  Her husband had to help with such activities.  She attributed her lack of employment to her right upper extremity.  

Upon objective examination, the examiner noted she exhibited weakness in strength to the right upper extremity when compared to the left.  Using sharp stimuli, she exhibited decreased sensation to the surface of the right index and right small fingers, as well as weakness in the right small and right index fingers and in general her right hand grip was 4/5.  She did not exhibit paralysis in any portion of her right upper extremity; however, based on her history and the physical examination, the examiner assessed neuritis, because of the constant pain in the nerve and intermittent flare-ups of neuralgias, for the sharp, paroxysmal pain along the course of the nerve.  The examiner assessed neuritis and neuralgia of the ulnar nerve, intercostals brachial nerve, medial cutaneous nerve and the lateral cuteneous nerve, in addition to radiculopathy.  The examiner assessed the decreased right thenar strength as mild and determined that this decreased strength was related to the degenerative disc disease in her cervical spine at C5-C6.  In an October 2009 addendum opinion, the examiner opined the Veteran's diminished sensation along the right arm to be related to her service-connected myofascial pain syndrome.      

By May 2011 the Veteran was admitted for in-patient treatment after a complaint of intractable pain, to include in her right arm.  She also reported numbness on the right side of her body.  The admitting VA clinician found the neurological examination to be unreliable, though he noted she moved her right upper extremity freely.  The Veteran did not appear for the July 2011 VA examinations.  
The Board finds the 30 percent disability rating for moderate incomplete paralysis to be warranted for the entire initial disability rating period on appeal; therefore the appeal for a higher initial disability rating is denied.  There is insufficient evidence of severe, incomplete paralysis of the right upper extremity.  No clinician assessed any incomplete paralysis, and the July 2009 VA examiner noted there was no paralysis at all.  The Veteran repeatedly reported the sensation of pain, weakness, and numbness and there were objective findings of decreased grip strength.  The current evaluation of 30 percent for moderate incomplete paralysis sufficiently encompasses those symptoms.   

For these reasons, the Board finds that the criteria for the assignment of an initial schedular evaluation greater than 30 percent for right upper extremity chronic radiculopathy, neuritis, and neuralgia have not been met for any period.  As a preponderance of the evidence is against the Veteran's claim for an initial evaluation greater than 30 percent, the appeal must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7. 
 
Entitlement to an Initial Rating Greater Than 20 Percent for an Acquired Psychiatric Disability, Diagnosed as a Somatoform Disorder, Claimed as Depression and Anxiety through November 26, 2007, and greater than 60 percent for an Acquired Psychiatric Disability, Diagnosed as Depressive Disorder, NOS, and Pain Disorder with Psychological Features thereafter until February 10, 2009

The Veteran contends generally that the 60 percent disability evaluation granted as of November 26, 2007, for the acquired psychiatric disability, and in turn the 100 percent evaluation awarded as of February 10, 2009, were warranted earlier than those dates.  The Board agrees that higher evaluations were warranted for the Veteran's acquired psychiatric disability during the course of the entire appeal period.  The Board finds that 30 percent was appropriate from the January 5, 2005 date of claim, and that as of November 30, 2006, 50 percent was warranted; further, a 70 percent disability rating, and no higher, is warranted from November 26, 2007, to February 10, 2009, when the 100 percent disability evaluation was granted.   

By way of background, the Veteran submitted her original claim seeking service connection for depression and anxiety in January 2005.  In the August 2005 rating decision, the RO granted service connection for an acquired psychiatric disorder, diagnosed as a somatoform disorder, claimed as depression and anxiety, and evaluated the disability as noncompensably (zero percent) disabling.  The Veteran disagreed with the rating.  In an August 2007 rating decision, the RO increased the disability evaluation to 20 percent, effective January 5, 2005, the date of claim.  In the rating decision, the RO found that the Veteran had had a preexisting depressive-type disorder, evaluated as 10 percent disabling, and upon a review of the claims file, determined that her symptoms subsequent to the November 2003 motor vehicle accident while on ACDUTRA, manifested a 30 percent disability evaluation.  Subtracting the 10 percent pre-existing disability from the 30 percent evaluation, the RO granted a 20 percent disability evaluation as the initial rating, effective as of January 2005.  Also in August 2007, the RO issued a statement of the case that listed the issue as entitlement to an increased rating in excess of 20 percent for an acquired psychiatric disorder.  The Veteran submitted a F-9 to perfect this appeal on November 26, 2007.  The RO informed her that the substantive appeal was late and would not be accepted as a perfected appeal, but the RO did accept this submission as a new increased rating claim for the acquired psychiatric disability.  However, in December 2007, the Veteran submitted a notice of disagreement to the August 2007 rating decision that had informed her of the RO's action to increase the initial rating to 20 percent for the acquired psychiatric disability.  This December 2007 notice of disagreement placed the issue of the proper evaluation for the initial rating of the acquired psychiatric disability, as effective from January 2005, firmly on appeal.  

In a November 2008 rating decision, the RO recharacterized the acquired psychiatric disability so as to include a depressive disorder, NOS, with pain disorder with psychological features and increased the evaluation for the acquired psychiatric disorder to 40 percent (50 minus 10), effective November 27, 2007.  The Veteran submitted another notice of disagreement.  By means of a June 2009 rating decision, the RO increased the disability evaluation for the acquired psychiatric disability to 60 percent (70 minus 10), again effective November 27, 2007, and granted a 100 percent disability evaluation effective February 10, 2009.  A May 2010 rating decision corrected the effective date of the 60 percent disability rating for the acquired psychiatric disability to November 26, 2007, as the date the RO received the increased rating claim.  The Veteran continued to disagree with both the disability evaluation and the effective dates, and timely perfected the issue.  Though styled as an effective date claim, the Board has determined that the issue on appeal is as listed on the cover page.   

The August 2005 rating decision granted the Veteran service connection for acquired psychiatric disorder, diagnosed as a somatoform disorder, assigned the noncompensable rating under 38 C.F.R. § 4.130, Diagnostic Code 9423.  This diagnostic code remained the prevailing diagnostic code until the November 2008 rating decision.  As discussed above, in the November 2008 rating decision, the RO recharacterized the acquired psychiatric disorder as to include the depressive disorder and pain disorder with psychological features and assigned this disorder a 40 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9433-9422.

Under 38 C.F.R. § 4.130, Diagnostic Code 9433-9422, a 30 percent rating is warranted for when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433-9422.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, the criteria for a 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443. 

Again, the motor vehicle accident occurred during ACDUTRA in November 2003.  Private treatment reports dated by June 2004 through December 2004 include assessments of depression and the prescription of medication (Lexapro).  The private clinician noted she was tearful during interview, complained about the pain in her spine and neck, and was not coping well with the pain.  She remained a full time college student, though she reported difficult keeping up with studies and her activities of daily living and was frustrated and angry at what she perceived as a lack of responsiveness by her Guard unit.  By December 2004, she had already completed one trial of Lexapro and the clinician prescribed a different medication.  In another private evaluation, during which the Veteran brought along a friend described as a boyfriend, the Veteran was near hysterical with descriptions of physical pain and her stress regarding her studies (incompletes).  The private physician assessed conversion-like reaction secondary to multiple stressors.  

In February 2005 she contacted this private physician and reported that she had contemplated suicide because of her pain symptoms and her difficulties with missing school.  Later in February 2005, again bringing her boyfriend into the evaluation, the Veteran reported that the treatment for her (now service-connected) cervical spine disorder was not successful and she was still very stressed because of the limitations from the pain and her difficulties attending classes.  The private physician assessed depression and anxiety.

In April 2005 the Veteran underwent a mental health evaluation for the Guard to determine whether she should be retained or brought to the MEB.  The Veteran reported the November 2003 motor vehicle accident that resulted in injury to the discs in her neck, her low back pain, and depression.  She also reported depression since 1999 that had been on and off, though since the November 2003 accident, her depression had worsened.  She indicated the two medications she had been given for her depression as well as the many other medications she was prescribed for other disorders.  The service evaluator considered her mental health treatment to date to be very minimal.  

The Veteran was pleasant, cooperative, and casually dressed and groomed.  She displayed a depressed level of psychomotor activity.  Speech and language temporal and geographic orientation were within functional limits, though the Veteran displayed some mild sort term memory and working memory deficits that the service evaluator attributed to the amount of medication she was taking.  Her mood and affect were depressed.  Other than her reports of her depression worsening due to the pain she was in, the evaluator found her mental status examination within normal limits.  The evaluator assessed major depressive disorder, recurrent, as evidence by depressed mood most of the day, diminished interest in most activities, significant weight gain, hypersomnia, psychomotor retardation, fatigue, loss of energy, feelings of worthlessness, diminished ability to concentrate, and recurrent thoughts of death.  The evaluator noted the Veteran was not suicidal during the assessment and was devoted to her daughter.  The service evaluator also assessed a pain disorder with psychological features, and ruled out a somatization disorder.  He assigned a GAF of 65.  

The Guard evaluator also concluded that the some aspect of the Axis I assessments existed prior to service, but was exacerbated by the November 2003 accident.  However the Board observes that the service evaluator did not indicate which or whether all of the Axis I diagnoses were found to pre-exist service.  

In June 2005 the Veteran was afforded a VA mental disorders examination.  The examiner had clearly reviewed the claims file as he referred to the Guard mental health evaluation repeatedly.  The Veteran was prompt for the evaluation and exhibited considerable physical distress during the evaluation (she stood throughout the interview).  She was open and verbal and the examiner did not find her demonstrations to be exaggerated.  She appeared to have above-average intelligence and spoke in complete sentences and was easily understood.  

The Veteran was anticipating discharge from the Guard and described the November 2003 accident, from which her physical difficulties stemmed.  She reported that she had been previously married, and had divorced an abusive husband who was unfaithful.  She had difficulty caring for her young daughter because of her physical disorders, though she reported that her boyfriend was supportive.  The Veteran stressed her active lifestyle prior to the accident and her physical fitness then and noted how the pain and her physical limitations had limited her life now.  Also since the accident her grade point average had fallen and she had missed classes because of the pain issues.  In contrast to her reports during the Guard mental health evaluation, to this VA examiner, the Veteran denied significant psychological issues prior to the accident.  She reported periodic depression as a result of the abusive husband, and reported obtaining some counseling, but she denied its significance.  She was not receiving any mental health treatment beyond taking the medication prescribed by her physician.  

Her work history included her Guard training.  She was then employed as a residential assistant (RA) for a local college, but she anticipated that would end in August (2005) as she had difficulties performing her duties.  In 2004 she had worked full time in a group-home for a number of moths, but left that employment because of her physical limitations.  

The VA examiner noted she maintained good eye contact, her voice was normal in tone.  She was frequently tearful and her affect was somewhat labile.  She appeared to be able to concentrate.  The psychomotor agitation appeared secondary to her pain.  She described some vegetative symptoms of depression, did little for pleasure, and had adopted a sedentary lifestyle.  She appeared quite dependent on her boyfriend for household assistance.  Her thinking was logical and goal oriented.  
The examiner assessed depression, NOS, and a pain disorder due to psychological and physical conditions.  The examiner opined that her impression of pain was impacted by her anxiety and depression, and when under stress, her pain was worse.  He assessed a GAF score of 60 to 65.  

In March 2006 the Veteran underwent another mental health evaluation with the Guard in anticipation of the MEB.  This evaluation repeated the reports by the Veteran of her abusive marriage and bouts of depression prior to her Guard service and that her pain and physical limitations since the November 2003 accident had exacerbated the depression.  Her affect varied during the interview and again she cried when discussing the pain.  She denied suicidal ideation, though she had had suicidal ideation in the past.  There were no thought content or thought processes abnormalities.  Her thoughts were coherent, organized and goal oriented.  The 2006 Guard evaluator assessed major depressive disorder, recurrent, moderate and a pain disorder associated with both psychological factors and a general medical condition.  This Guard evaluator noted her subjective feelings of depression, diminished interest in activities, significant weight gain, loss of energy, feelings of worthlessness, and a diminished ability to concentrate.  This evaluator did not find the Axis I assessments to have existed prior to service and assigned a GAF score of 60.  

At this point in the analysis the Board notes that two Guard mental health evaluators who directly considered the Veteran's reports of her pre-Guard service depression have disagreed as to whether there was a major depressive disorder that existed prior to service.  As well, there are no treatment reports from any counseling (pre-November 2003 accident) of record to provide an objective assessment of the Veteran's pre-Guard, and therefore, pre-November 2003 motor vehicle accident depression.  Therefore, the Board finds that there is insufficient evidence to support a 10 percent disability evaluation for pre-Guard or pre-motor vehicle accident mild occupational and social impairment, and so, the 10 percent will not be deducted from any disability evaluation to reflect a pre-existing disability.  The Veteran is entitled to the full diagnostic code evaluations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, as the date of the original claim in January 2005, the Veteran's acquired psychiatric disability is evaluated as 30 percent disabling.  This is a grant in this regard.   

As reflected in the Veteran's curriculum vita, of record, and college transcript, she obtained her bachelor's degree in May 2006 and was discharged from the Guard in July 2006. 

On November 30, 2006, the Veteran had a VA psychiatry consultation.  The Board finds this date significant as this psychiatry consultation marked an increase in the severity of the Veteran's symptoms sufficient to warrant an increased 50 percent disability rating.  

In the November 30, 2006 psychiatry consultation, the Veteran again attended with her significant other.  She reported her depression had increased with what she perceived to be a VA system that diminished her pain.  She also reported poor concentration and increased anxiety.  While she denied suicidal or homicidal ideation, she had problems with appetite and sleep, depressed mood, a sense of hopelessness and helplessness, irritability, social withdrawal and anhedonia.  She also reported hypervigilance and even a startle reaction.  At times there were intrusive recollections of the November 2003 car accident.  She also reported changes in memory and poor concentration, in particular she was forgetful in daily activates and had difficulty organizing tasks that required sustained attention.  She reported being easily distracted by external stimuli.  She was easily annoyed and annoying to others.  She did deny suicidal ideation, command hallucinations or any plan of suicide or homicide.  

The VA clinician found her appropriately dressed and cooperative.  She stood up at times when in pain, but for the majority of the consultation, she sat and cried.  Her affect was depressed and labile.  Though her thought form was normal, her thought content was dysphoric.  She was fully oriented.  The clinician assessed a depressive disorder, NOS, with a mood disorder and assigned a GAF of 55, which was the lowest she had received.  

The Board finds that prior to the November 30, 2006 VA psychiatry consultation, the Veteran's 30 percent disability evaluation was warranted, but no higher.  Her occupational and social impairment was marked with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as she had been able to complete her studies to earn a bachelor's degree and she maintained a relationship with the boyfriend she described as supportive, so much so that she brought him into medical appointments and evaluations.  She also was found to be devoted to her young daughter.  Though discharged from the Guard, the Veteran reported on her curriculum vita that she was employed as a RA by a local university through August 2005.  She was repeatedly described as being causally and well groomed, and able to maintain conversations with logical sentences.  She was also noted to have a depressed mood and typically cried when describing her pain in any evaluation or consultation.  She did not describe any panic attacks nor did she report memory problems.   

In marked contrast, and warranting an increased disability evaluation was her presentation during the November 30, 2006 psychiatry consultation.  Though accompanied into the evaluation by her significant other, which is evidence of maintaining a personal relationship, she reported increased difficulty with depressed moods, feeling of hopelessness and helplessness, difficulty with concentration and even organizing tasks.  She also reported now intrusive memories from the car accident of November 2003, hypervigilance, yet also increased isolation from others, though at this point in the record the Veteran did report beginning her studies to pursue her Master's degree.  Effective November 30, 2006, the Veteran demonstrated those symptoms that sufficiently warranted a 50 percent disability evaluation for occupational and social impairment with reduced reliability and productivity.  However, the Board finds that the higher evaluation of 70 percent was not warranted for this period of the appeal.  A June 2007 VA psychiatry consultation continued the 55 GAF score and the Veteran reported she was feeling better, though she was inconsistent with her medication.   She did not demonstrate the occupational and social impairment, with deficiencies in most areas the higher rating warranted as she still maintained the relationship with her significant other, such that she brought him into medical appointments, and she was now attending school to obtain her Master's degree.  She denied suicidal ideation and there were no reports of obsession rituals or of any statement even approaching intermittently illogical, obscure, or irrelevant speech.  While she did report near continuous depression, she maintained the ability to function independently and there was no report of impaired impulse control, spatial disorientation or neglect of hygiene.  Therefore, the higher disability evaluation of 50 percent, but no higher was warranted from November 30, 2006.  

The RO had awarded a 60 percent disability evaluation from November 26, 2007, as the date the RO had established for the submission of a claim for increased rating.  As discussed extensively above, the Board has determined that the appeal was ongoing, and so November 26, 2007 is no longer significant as a date of claim.  As well, the Board has already determined that the Veteran warrants the full diagnostic code percentage, without any deduction for a pre-existing disability.  Therefore, the Board increases the 60 percent disability evaluation to 70 percent as of November 26, 2007, and so this is a grant in this regard.    

The RO had granted a 100 percent disability evaluation as of a February 10, 2009, which was the date in the record of a VA examination afforded the Veteran to evaluate her for traumatic brain injury.  The Board finds that date appropriate for the 100 percent disability evaluation, and so, denies a disability rating greater than 70 percent for the appeal period from November 26, 2007 to February 10, 2009.  

In a January 2008 VA psychiatry consultation, the clinician continued the GAF score of 55.  The Veteran reported that her boyfriend had proposed and she was accompanied to the consultation by her boyfriend's family member.  

In April 2008 she was afforded a VA mental disorders examination.  The examiner also assigned a GAF of 50 to 55.  The Veteran was continuing her class work for a Master's degree, though she estimated that she would attend two of the three days of class per week because of the chronic pain and discomfort.  She cried during the examination.  She attributed many of her limitations to her experiencing pain.  She hardly drove or could attend to her home.  Her concentration also varied by the level of pain.  On good days she could write her term papers and pay bills, but on bad days she would forget or write papers that were nearly incoherent.  On days she would neglect her hygiene and be very difficult with her boyfriend and daughter.  To the examiner she appeared slightly confused (time of the appointment) with average hygiene and casual grooming.  Speech was clear and flowed at a normal rate and volume.  Speech was spontaneous and there was no reluctance to volunteer information.  Overall, her memory seemed adequate.  Her thought processes were normal as she gave logical responses to questions.  Thought content was logical without bizarre or delusional thoughts.  Her affect was restricted and mood was very dysphoric.  Though she wept continuously because of the pain, she denied actual suicidal plans or intentions.  The examiner assessed depressive disorder, NOS.  

The Veteran did not report systems that warranted a 100 percent disability rating for her acquired psychiatric disability, total occupational and social impairment, until the February 10, 2009, VA traumatic brain injury examination, when the examiner assessed a GAR score of 45.  While the Board is aware that the Veteran has already been awarded service connection for cognitive impairment due to traumatic brain injury, already evaluated as 100 percent disabling, the February 2009 VA examiner did separately evaluate the GAF for her mood disorder as 45, the lowest score in the record at this point in the appeal period.  He found her judgment varied in severity due to the level of her pain, which was an observation no previous examiner had reached.  Her social interaction was also determined to be frequently inappropriate, again due to the level of her pain and that she was severely depressed.  Her orientation was also occasionally disoriented to time.  These findings warranted the 100 percent disability evaluation as of February 10, 2009, as they were not found previous to this VA examination.  

In conclusion, the Board finds that higher evaluations were warranted for the Veteran's acquired psychiatric disability during the course of the entire appeal period.  The Board finds that 30 percent was appropriate from the January 5, 2005 date of claim, and that as of November 30, 2006, 50 percent was warranted, further, a 70 percent disability rating, and no higher, is warranted from November 26, 2007, to February 10, 2009, when the 100 percent disability evaluation was granted.  In this regard the appeal is granted.   

Entitlement to an Earlier Effective Date for TDIU than November 20, 2007.  

The Veteran contends that the grant of TDIU should have an effective date earlier than November 20, 2007.  After a review of the record, the Board finds that the TDIU is warranted as of November 30, 2006, when she met the statutory criteria.  The appeal is granted in this regard.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 
The Court recently held that a request for a total disability rating based on individual unemployability is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (per curiam).  As well, in Mayhue v. Shinseki, the Court found that because the claim for TDIU was received by VA within one year of the grant of service connection based on an initial application for benefits, the TDIU claim was part of his initial application for benefits, not a part of a new claim for increased compensation.  Mayhue v. Shinseki, 24 Vet App 273 (2011).  Therefore, as the Board has already determined that the Veteran's original claim was submitted in January 2005, and as the Board notes that the Veteran has regularly reported that she could not work because of her pain and disabilities, the TDIU claim was then always part of her claim for compensation.  

The question before the Board, then, is whether there is a date earlier than November 20, 2007, when the Veteran became entitled to TDIU.  TDIU may be assigned when service connection is in effect for one disability rated as 60 percent or more, or two or more service-connected disabilities with at least one rated as 40 percent or more such that there is a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. 

A Veteran may be awarded a TDIU upon a showing that she is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from her service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude the Veteran from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In determining whether the Veteran is entitled to a TDIU, neither nonservice-connected disabilities nor age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 
5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of the service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with her education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16. 

The Board finds that the evidence supports granting an earlier effective date for the Veteran's TDIU.  Based on these schedular requirements, the date entitlement arose was November 30, 2006, which was the date of the award of the 50 percent disability evaluation for the acquired psychiatric disability.  As of November 30, 2006, as determined by this Board's decision, the Veteran was service connected for an acquired psychiatric disability, evaluated as 50 percent disabling; chronic headaches, evaluated as 30 percent disabling; myofascial pain syndrome of the thoracolumbar spine, evaluated as 10 percent disabling, right lower extremity radiculopathy, evaluated as 10 percent disabling; and status-post residuals of C4-C5 anterior cervical spine diskectomy with allograft, fusion, and plating, evaluated as 10 percent disabling.  These service connected disabilities and their evaluations have a combined rating of 80 percent, with at least one disability rated as higher than 40 percent.  See 38 C.F.R. § 4.25 (2011).  On this statutory basis, TDIU is warranted and granted as of November 30, 2006.

The Board observes that the Veteran submitted a formal claim in the form of a statement requesting a grant of TDIU in August 2010.  The RO responded by sending to her the VA Form 21-8940; however the Veteran never responded with a completed form.  Nonetheless, the Veteran had submitted her curriculum vita (CV) to both the RO and the Vocational Rehabilitation office.  On her CV, she indicated she was a full-time student at a university and that she completed her bachelor's degree in May 2006.  She also listed her employment as a residential assistant (RA) from December 2003 until August 28, 2005.  She did not indicate her salary for her RA duties.  The university, as her employer submitted, a statement in February 2006 (Vol One of the record) which also described her duties as an RA for which she received free rent, until August 2005.  Her CV also indicated she was employed in a group home from May to August 2004, though her salary was again not provided.  Her application for disability benefits to the Social Security Administration also listed a work history (Vol Six of the record), as of February 2005, which did not list the employment as an RA at all, and indicated her last employment was in the group home, that ended in August 2004, and which entailed, prior to that, scattered employment as a waitress (August 2000) to August 2002) and in retail sales (September 1992 to June 1999).    

The Vocational Rehabilitation folder provided additional relevant evidence.  Though at the time her combined evaluation for the service-connected disabilities was 10 percent, the counselor in October 2006 noted that her service connected disabilities, listed as the cervical spine disability and the acquired psychiatric disability, did contribute in substantial part to her impairment.  

The Board notes that the Veteran's combined disability evaluation for compensation as of November 30, 2006, was 80 percent.  There also was one single service-connected disability ratable at 40 percent or more (in this case, the acquired psychiatric disability).  Accordingly, the Veteran is entitled to a TDIU on a schedular basis as of November 30, 2006.  See 38 C.F.R. § 4.16(a).  The appeal is granted in this regard.

The Board will remand the issue of extraschedular consideration for an effective date for the grant of TDIU earlier than November 30, 2006.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the Veteran reported pain with every service-connected disability on appeal, limitation of motion of the thoracolumbar spine, radiating pain into the right lower extremity, and headaches, and pain with weakness in the right upper extremity disability.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule (Diagnostic Codes 5003, 5237, 8100, 8513, and 8521) adequately provides for ratings based on these symptoms or impairments.  Specifically, the Board has considered any additional functional limitation of motion due to pain, fatigue, or lack of endurance upon repetitive use as a result of the Veteran's myofascial pain syndrome of the thoracolumbar spine.  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, pain, weakened movement, excess fatigability and incoordination, which may cause additional limitation of motion or joint function, are made a part of the schedular rating criteria.  The Board notes that the VA examiners addressed the effect of pain and repetition in determining the Veteran's range of motion measurements for both the thoracolumbar spine, and the Board has also considered the Veteran's lay statements addressing her pain and limitation of motion. 

As the Board has considered all facets of the Veteran's right lower extremity radiculopathy, myofascial pain syndrome of the thoracolumbar spine, chronic headaches, and right upper extremity chronic radiculopathy, neuritis, and neuralgia in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of her service-connected disabilities.  As the rating schedule is adequate to rate these service-connected disabilities, referral for extraschedular consideration for these disabilities is not warranted.



ORDER

Entitlement to service connection for fibromyalgia is denied.  

Entitlement to an initial evaluation greater than 10 percent for right lower extremity radiculopathy is denied.   

Entitlement to an initial evaluation greater than 10 percent from January 5, 2005 through to June 14, 2007, is denied, though an increased disability evaluation of 20 percent, and no higher, from June 14, 2007 to March 10, 2008 is granted, and a disability evaluation greater than 20 percent thereafter for myofascial pain syndrome of the thoracolumbar spine is denied.   

Entitlement to an initial disability rating of 30 percent for chronic headaches is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an initial evaluation greater than 30 percent for right upper extremity (nondominant) radiculopathy, neuritis, and neuralgia is denied.

Entitlement to a 30 percent disability evaluation, but no higher, from January 5, 2005, to November 30, 2006, and a 50 percent disability evaluation, but no higher, from November 30, 2006 to November 26, 2007, and a 70 percent disability evaluation, but no higher, from November 26, 2007 to February 10, 2009, for an acquired psychiatric disorder, diagnosed as depressive disorder, NOS, and pain disorder with psychological features is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date of November 30, 2006, for the grant of TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.
REMAND

In November 2006 the Veteran submitted the claim seeking service connection for a disorder manifested by sexual dysfunction, claiming the lack of desire and inability to reach orgasm, as secondary to her service-connected acquired psychiatric disability.  

Despite a review of years of treatment reports of record, both VA and private, and other VA examinations, the Board has been unable to find an assessment or diagnosis of the pathology that is manifested by sexual dysfunction.  The Veteran's reports to clinicians also varied.  To the VA mental health outpatient clinician, the Veteran reported in June 2007 that she had sexual intimacy; however, to her private physician, Dr. W., in September 2007 she reported that the sex act hurt too much.  Dr. W did not list an assessment following the examination.  To the clinician in the November 2007 VA pain management consultation the Veteran reported she was unable to be sexual.  Yet, the Veteran's VA primary care physician assessed a normal gynecological examination in July 2008 and the examiner for the February 2009 VA fibromyalgia examination noted the Veteran did not report any sexual dysfunction.  However, the Veteran did report to VA clinicians that she received private gynecological treatment (see January 2008 VA primary care evaluation).  Further, the Veteran was scheduled for a July 2011 VA gynecological examination, but she did not report.  Nonetheless, an occupational therapy in-home assessment was conducted by VA in July 2011 and the fee-based therapist who conducting the assessment noted the report of a sexual dysfunction.  

Re-examinations will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.327(a) (2011).  Under 
38 C.F.R. § 3.655(b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate a claim, VA may proceed with the adjudication of the claim.  This regulation states, "[w]hen a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied."  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 
38 C.F.R. § 3.655(a). 

However, the appellant is notified that it is the Veteran's responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Another gynecological examination should be scheduled for the Veteran to identify any disorder manifested by sexual dysfunction that may have been caused or aggravated by her service-connected acquired psychiatric disorder.    

The Veteran's representative requested, in light of the Veteran's established grant of TDIU, that the Board consider a referral of the Veteran's claim for extraschedular entitlement to an earlier effective date for the grant of TDIU to the VA's Under Secretary for Benefits or the Director of the Compensation and Pension Service for input.  Remand is required to permit any further VA medical examinations to be undertaken and to refer the question of extraschedular entitlement to the appropriate VA official.

As well, the record reasonably raises a claim for an initial extraschedular rating in excess of 30 percent for the acquired psychiatric disability prior to November 30, 2006, then for an extraschedular rating in excess of 50 percent thereafter for the acquired psychiatric disability that has not to date been initially addressed or adjudicated by the RO.  See 38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242 (2008).  Under such circumstances, remand is required to determine if an extraschedular rating is warranted for the Veteran's acquired psychiatric disability, after the Veteran has been provided an opportunity to submit evidence in support of this aspect of the claim.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's fiduciary and her representative and ask them to identify all VA and private clinicians who have provided any gynecological treatment for the Veteran since November 2006.  Once signed releases are received from the Veteran's fiduciary, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include negative replies, should be included in the claims file.  Obtain all VA treatment records since July 2011 regarding gynecological treatment.  

2.  Schedule the Veteran for a VA gynecological examination to determine the nature and severity of any gynecological disorders that are manifested by a lack of sexual desire and an inability to reach orgasm.  The claims file should be provided to the examiner in conjunction with the examination.  After a review of the record on appeal, an examination of the Veteran, and after conducting all necessary testing, the examiner should identify any pathology that manifests itself with a lack of sexual desire and an inability to achieve orgasm and provide answers to the following questions: 

a.  As to each diagnosed gynecological disorder that is manifested by a lack of sexual desire and an inability to achieve orgasm, is it at least as likely as not (50 percent probability or more) that it was caused by any of the Veteran's service-connected disabilities, including her cognitive disorder due to traumatic brain injury, an acquired psychiatric disorder, diagnosed as depressive disorder NOS with pain disorder with psychological features, right upper extremity chronic radiculopathy, neuritis, and neuralgia, myofascial pain syndrome of the thoracolumbar spine, right lower extremity radiculopathy, status-post residuals of C4-C5 anterior cervical diskectomy, and chronic headaches?

b.  As to each diagnosed gynecological disorder that is manifested by a lack of sexual desire and an inability to achieve orgasm, is it at least as likely as not (50 percent probability or more) that it was aggravated by any of the Veteran's service connected disabilities including her cognitive disorder due to traumatic brain injury, an acquired psychiatric disorder, diagnosed as depressive disorder NOS with pain disorder with psychological features, right upper extremity chronic radiculopathy, neuritis, and neuralgia, myofascial pain syndrome of the thoracolumbar spine, right lower extremity radiculopathy, status-post residuals of C4-C5 anterior cervical diskectomy, and chronic headaches?  

c.  In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

d.  In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

e. In providing answers to the above questions, if the examiner concludes that any of the Veteran's gynecological disorders were aggravated by any of her already service connected disabilities, the examiner should provide a base-line as to the severity of the gynecological disorder before being aggravated.

3.  Notify the appellant Fiduciary that it is his responsibility to have the Veteran report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  Undertake those actions necessary to comply with the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence are still needed to substantiate her claim for an initial extraschedular rating in excess of 30 percent for he acquired psychiatric disability through November 30, 2006 and in excess of 50 percent thereafter, including evidence of frequent hospital care for its treatment, or evidence that the acquired psychiatric disability, alone, has resulted in a marked interference with employment.  38 C.F.R. § 3.321(b)(1) (2011).

Specific notice is required that employment records, to include statements from current or former supervisors and co-workers, would be relevant with respect to whether an extraschedular rating is warranted on the basis of a marked interference with employment.

5.  Submit to the Director, Compensation and Pension Service, or the Under Secretary for Benefits, the matter of whether an extraschedular entitlement to an earlier effective date for TDIU under 4.16(b) is warranted, in addition to the issue of entitlement to an initial extraschedular rating in excess of 30 percent through November 30, 2006, and in excess of 50 percent thereafter, for the acquired psychiatric disability should be initially adjudicated based on a de novo review of all pertinent evidence and consideration of all pertinent legal criteria.  If so warranted, referral of the matter to the VA's Under Secretary for Benefits or the VA's Director of the Compensation and Pension Service must be undertaken.  This submission must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on whether an effective date earlier than November 30, 2006 for TDIU should be awarded on an extraschedular basis.

5.  Following the receipt of the Under Secretary or Director's response, adjudicate the issues of extraschedular entitlement to an earlier effective date than November 30, 2006 for the grant of TDIU and extraschedular entitlement of an increased disability evaluation for the acquired psychiatric disability.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran a reasonable period in which to respond, before returning the claims folder to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


